OPINION OF THE COURT BY
FREAR, J.
Error from tbe District Magistrate of South Nona, Hawaii, in an action for $164.05, tbe balance claimed to be due plaintiff from defendant for work and labor done on a bouse.
Tbe District Magistrate, after bearing tbe parties, ordered tbe plaintiff to do certain tilings to complete tbe bouse, and tbe defendant to furnish tbe material therefor and upon completion of tbe work to pay plaintiff tbe amount claimed, $164.05, or upon failure to furnish tbe materials within a reasonable time to notify tbe plaintiff and pay him forthwith tbe said amount.
Tbe plaintiff assigns as errors: That tbe Magistrate was without jurisdiction to decree specific performance of tbe contract, be having no equity jurisdiction; that judgment should have been rendered for either tbe plaintiff or tbe defendant; and that it is erroneous and void in that it was rendered for both parties, and in that it cannot be enforced by any process that tbe District Magistrate can issue.
Tbe defendant in bis return admits each of these errors.
Tbe parties having filed a stipulation for a bearing in vacation by two Justices only, tbe Chief Justice being absent, and *408that an order may be made reversing tbe judgment of tbe District Magistrate and remanding tbe case to tbe District Court of South Kona, Hawaii, for a new trial, and directing costs herein to be divided, it is so ordered.
Creighton & Correa, for plaintiff.
Thurston & Stanley, for defendant.